UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4191
GUMERCINDO ARCADIO-ESTEVEZ,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4207
ARNULFO JAIMES,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-01-245)

                      Submitted: August 29, 2002
                      Decided: September 24, 2002

   Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                              COUNSEL

J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina; Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem,
2                 UNITED STATES v. ARCADIO-ESTEVEZ
North Carolina, for Appellants. Anna Mills Wagoner, United States
Attorney, Sandra J. Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In these consolidated appeals, Gumercindo Arcadio-Estevez and
Arnulfo Jaimes appeal their convictions and sentences. The Appel-
lants were convicted of one count of conspiracy to distribute in excess
of five kilograms of cocaine hydrochloride, in violation of 21 U.S.C.
§§ 841, 846(a)(1), (b)(1)(A) (2000). On appeal, both Appellants chal-
lenge the district court’s finding regarding drug quantity for sentenc-
ing purposes. Arcadio-Estevez claims evidence from a witness
regarding domestic abuse was admitted in error. Finding no reversible
error, we affirm.

   Arcadio-Estevez contends evidence of drug quantity was vague and
imprecise. Jaimes contends the Government did not prove by a pre-
ponderance of the evidence that he was responsible for five kilograms
of cocaine. The district court’s drug quantity determination is
reviewed for clear error, United States v. Fletcher, 74 F.3d 49, 55 (4th
Cir. 1996), although the Government has the burden of establishing
the amount by a preponderance of the evidence, United States v.
D’Anjou, 16 F.3d 604, 614 (4th Cir. 1994). The Sentencing Guide-
lines do not demand certainty and precision; they demand that a court
do the best it can with the evidence in the record, erring on the side
of caution. United States v. Cook, 76 F.3d 596, 604 (4th Cir. 1996).
Based on trial testimony, the jury’s guilty verdicts, and the Presen-
tence Investigation Report, we find the district court did not clearly
err with regard to its drug quantity findings.
                  UNITED STATES v. ARCADIO-ESTEVEZ                     3
   Arcadio-Estevez did not object to evidence regarding abuse of his
girlfriend. In fact, he brought out more evidence concerning the abuse
on cross-examination. Our review is for plain error. Under this stan-
dard, Arcadio-Estevez must show: (1) there was error; (2) the error
was plain; and (3) the error affected substantial rights. United States
v. Olano, 507 U.S. 725, 732 (1993). If the three elements are met, we
may exercise our discretion to notice the error only if the error "seri-
ously affect[s] the fairness, integrity, or public reputation of judicial
proceedings." Olano, 507 U.S. at 732 (internal quotation marks omit-
ted). We find the evidence of abuse was relevant and not substantially
outweighed by the danger of unfair prejudice. See Fed. R. Evid. 402,
403.

  Accordingly, we affirm the convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED